Applicant argues that Passini does not render the claims obvious because: Passini does not provide suggestion or motivation to give a dose of 1.2e14 GC or 2.4e14 GC to any subject that is between 9-36 months of age or 3-12 years of age, because Passini provides no reasonable expectation of success, and because the claimed invention provides unexpected results that would overcame a prima facie case of obviousness.
The Office disagrees that Passini did not provide suggestion or motivation to administer the claimed doses to individuals within the claimed age ranges. The Office maintains that it would have been obvious to have arrived at these dosage and age range combinations in the process of optimizing the dosages of Passini and treating patients of various masses. 
For example, Passini taught that dosages of at least 5e12 GC/kg or 5e13 GC/kg could be administered to a  pediatric subject.  See abstract and claims 14, 15, 39, and 40. Moreover, Passini showed that ICV injection of 2.5e13 GC into monkeys of 3.5 kg transduced target neurons with efficiency similar to the benchmark transduction efficiency established for therapy in mice (see paragraphs 97 and 112-115). That dose corresponds to about 7e12 GC/kg. Thus one of ordinary skill would have found motivation to use a dose of e.g. 5e12 to 7e12 GC/kg on a pediatric subject, and would have had a reasonable expectation of achieving transduction efficiency that had been shown to be therapeutic in a model (Applicant's comments on the validity of the 
Claims 43 and 44 require dosages of 1e14 GC for patients of 9 months to 3 years, and 3 years to 12 years, respectively. Passini taught dosages of at least 5e12 GC/kg and at least 5e13 GC/kg for pediatric patients, and demonstrated that 7e12 GC/kg provided transduction in a primate at an efficiency deemed to be sufficient to provide therapy in a mouse model of SMA. Accordingly, it would have been obvious to have used a dosages such as 7e12 GC/kg when optimizing the method of Passini.  Such a dosage when applied to a 17kg patient would amount to about 1.2e14 GC, as instantly claimed.   As discussed previously, humans generally have a body mass of 11-18 kg at 3 years such that one of skill could have reasonably expected to treat a three year old of 17 kilograms with a dose of about 1.14e14 GC. 

Applicant argues that Foust, using the same mouse model as Passini, could only rescue mice when administration was made at a pre-symptomatic time point (postnatal days P0-P1), and that if administration did not occur until after symptoms appeared (at P5 or P10) then no rescue was observed. In fact, Foust observed an increase in survival for administration at P5, but there was no effect for administration at  P10. The results showed that as the mice developed, there was a shift in target cell transduction from neuronal cells in P2 mice towards glial cells in P10 animals. This result was deemed consistent with the knowledge of the developing blood-brain barrier in mice.  The Office understands this to mean that as the BBB develops, fewer neurons can be transduced by the intravenous route because the BBB restricts access to them.  Foust taught that this result suggested a finite period during development in which intravenous injection of scAAV9 can target neurons in sufficient numbers for benefit in SMA.  See Foust at last two paragraphs of page 273. The results on which Applicant relies have no relevance as to the timing of direct administration into the CNS (as taught by Passini), since that route of administration bypasses the BBB allowing direct access to neurons 
Applicant asserts that Le showed that embryonic or early postnatal expression of SMN in asymptomatic mice was effective to treat their symptoms, whereas later expression of SMN in symptomatic mice was not effective for treatment. The Office does not read Le that way. Le showed that induction of SMN expression at PND 28 (adult mice) resulted in a similar pattern of expression as induction in neonates (page 3580 right column). This experiment was not done in SMA model mice and so provided no information on treatment efficacy. Rescue experiments were performed on SMA model mice by feeding an inducer of SMN transgene expression at embryonic day 13 (E13), postnatal days (PND) 0/1 and PND2. Induction at PND 0/1 resulted in SMN expression at day 2, and induction at PND2 resulted in expression at PND5. Earlier induction was more beneficial, but PND2 induction (with expression starting at PND5) provide a beneficial  effect on survival with one mouse living for 151 days. The effect was less dramatic than that observed with earlier induction, indicating that early postnatal induction of SMN is more effective in rescuing survival. In summary, the results of Le suggest that earlier administration is better, but do not show that administration to symptomatic mice results in no benefit. 
In summary, the teachings of Foust and Le relied on by Applicant do not show that the benchmark transduction efficiency of Passini was not predictive of success, or suggest that success could only be attained by treatment of presymptomatic individuals.  
Applicant argues that the results achieved in the clinical trial discussed in the Declaration of Dr. Boulis are sufficient to overcome the prima facie case of obviousness. The Office reiterates that it is not clear that the instantly claimed dosage and age combinations are critical for the results obtained, and that similar results could not have been obtained within the claimed age ranges using other dosages that appear in the claims of Passini (e.g. 5e12 GC/kg) on any pediatric patient (less than 18 years old). MPEP 716.02(d)(II) indicates that to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. Applicant asserts that Passini has done as much by showing that a dose of 1e9 GC was ineffective. The Office agrees that this dose is ineffective, but the rejection is based on dosages that are claimed by Passini and which are reasonably expected to include the instantly claimed dosage/age combinations without including dosages such as 1e9 GC.
The Duque reference was raised by the Examiner in the interview of 9/21/2021 as potentially relevant to the issue of expectation of success, and Applicant has addressed the reference here, arguing that Duque is not relevant. As Duque is not relied on in the rejection, it will not be discussed further in this advisory action. 

The Diamond and Michaelis references are applied to the new claims in the same manner as before, i.e. to claims 45-47, 51-53, 57-59, and 63-65, and the 


/RICHARD A SCHNIZER/           Primary Examiner, Art Unit 1635